Citation Nr: 0613499	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a kidney 
disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for gout, to include as 
due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  Service in Vietnam is indicated by the evidence of 
record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history

In the August 2002 rating decision, service connection was 
denied for gout, hypertension, and a kidney disability.  The 
veteran filed a timely Notice of Disagreement, and after a 
Statement of the Case was issued in January 2004, he 
perfected an appeal by filing a VA Form 9 in February 2004.  

In June 2005, the Board remanded the claims for further 
development.  After that development was completed, the VA 
Appeals Management Center (AMC) continued the previous 
denials via a supplemental statement of the case (SSOC) 
issued in December 2005.  The case has been returned to the 
Board for further appellate proceedings.  

Because the December 2005 SSOC was not sent to the veteran's 
current address, the Board remailed that SSOC to him in 
February 2006 and provided 60 days to respond.  The veteran 
has not responded.




FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Competent medical evidence indicates that hypertension 
was not diagnosed in service or within one year after 
separation from active service and that currently diagnosed 
hypertension is not causally related to the veteran's 
military service or any incident thereof, to include 
herbicide exposure in service.

3.  Competent medical evidence indicates that kidney disease 
was not diagnosed in service or within one year after 
separation from active service and that currently diagnosed 
kidney disease is not causally related to the veteran's 
military service or any incident thereof, to include 
herbicide exposure in service.

4.  Competent medical evidence indicates that gout was not 
diagnosed in service or within one year after separation from 
active service and that gout is not causally related to the 
veteran's military service or any incident thereof, to 
include herbicide exposure in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  A kidney disability was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  Gout was not incurred in or aggravated by service, and 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hypertension, a kidney disability, and gout.  Because the 
medical history and the veteran's contentions are similar as 
to all three claims, the Board will address them together.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 2002 rating decision, the January 2004 SOC, and the 
December 2005 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
August 2001, whereby the veteran was advised of the 
provisions relating to the VCAA, to include advising him of 
what the evidence must show to establish service connection 
for his claimed disabilities.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claims.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his disabilities and to submit 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care 
facility, other than facilities that VA have already 
requested, that treated him for his claimed disabilities.  He 
also informed that VA requested records from two private 
medical facilities and one VA medical center.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.  [A VA medical opinion was obtained in July 2005.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  See the August 2001 
VCAA letter, page 3.

In the VCAA letter, the RO informed the veteran that he may 
submit any evidence himself that is not of record.  Also, the 
RO advised him that "[i]'s still your responsibility to 
support your claim with appropriate evidence."  See the 
August 2001 VCAA letter, page 3.  This request was unlimited; 
that is, it can reasonably be read to encompass any and all 
evidence in the veteran's possession.  The VCAA letter thus 
complied with the requirement of 38 C.F.R. § 3.159(b)(1) to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the August 2001 VCAA letter 
requested a response within 60 days from the date of that 
letter and that the letter expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by VA within one year from the 
date notice is sent].  One year has elapsed since the mailing 
of the August 2001 VCAA letter.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were adjudicated by the RO in August 2002, after 
the August 2001 VCAA letter.  Therefore, the timing of the 
VCAA notice is not at issue with regard to these claims.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue here.  Neither 
is element (2), current disability, because there is medical 
evidence that the veteran has his claimed disabilities.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for hypertension, a kidney disability, and 
gout.  In other words, any lack of advisement as to those two 
elements is meaningless, because a disability rating and 
effective date were not assigned. 

The veteran's claims for service connection were denied based 
on element (3), relationship of a disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  

Because the Board concludes below that the preponderance of 
the evidence is against the claims for service connection 
(hypertension, kidney disability, and gout), any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Furthermore, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  

The evidence of record includes service medical records, VA 
and private medical records, and a VA medical opinion which 
was obtained pursuant to the Board's June 2005 remand.

In August 2001, the RO attempted to get records from the Tri-
County Hospital in LaGrange, Kentucky, but was informed that 
medical records from that facility were not available.  In 
its June 2005 remand, the Board requested that the RO obtain 
treatment records from the VA Medical Center in Louisville, 
Kentucky.  Such records were obtained.  

The veteran has indicated that he is receiving disability 
benefits from the Social Security Administration (SSA).  
However, neither the veteran nor his representative have 
indicated that the SSA records contain evidence as to the 
critical element in this case, a nexus between his claimed 
disabilities and his military service.  Nor would such nexus 
evidence be expected to appear in SSA records.  To remand 
this case for records that are not relevant is unnecessary.  
See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal.]  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA. 

The veteran has been accorded appropriate and sufficient 
opportunity to present evidence and argument in support of 
his claim.  He has secured the services of a representative, 
who has provided argument on his behalf.  Although the 
veteran requested a Board hearing in his February 2004 VA 
Form 9, he later withdrew his request for a Board hearing in 
an April 2004 statement.  See 38 C.F.R. § 3.103 (2005).

Accordingly, the Board will proceed to a decision on the 
merits as to all three issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

For certain chronic disorders, to include hypertension, renal 
disease and arthritis, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2005).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2005); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2005).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).



Analysis

As was discussed above, in order for service connection to be 
granted, three elements must be met:  (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  The 
Board will address each element in turn.

Hickson element (1), current disability, has been met for all 
three claims.  It is uncontroverted that the veteran has been 
diagnosed as having hypertension, kidney disease (including 
chronic renal failure and end-stage renal disease), and gout.

With respect to Hickson element (2), the Board will 
separately discuss in-service (to include the one year 
presumptive period after service) disease and injury. 

As for in-service disease, the veteran's service medical 
records are entirely silent as to complaint, treatment or 
diagnosis of any of the claimed disabilities in service or 
during the one-year presumptive period after service.  With 
respect to renal disease and gout, the veteran does not 
appear to contend otherwise.  

It appears that the veteran is arguing that he had 
hypertension or at least elevated blood pressure readings at 
some point after returning from the Republic of Vietnam.  
However, service medical records from the veteran's period of 
active service show no diagnosis of hypertension or, for that 
matter, elevated blood pressure readings.  
On the veteran's August 1970 pre-induction examination, his 
blood pressure reading was 122/82.  On his March 1972 
separation examination, his blood pressure reading was 
110/70.  These readings do not conform to VA's regulatory 
definition of hypertension.  See 38 C.F.R. § 4.104.    

Thus, a review of the medical records indicates that at no 
time during service or within the initial post-service year 
did the veteran have a single blood pressure reading within 
these parameters.  Indeed, the report of the July 2005 VA 
medical opinion reflects that according to medical record 
notes, hypertension had its onset in 1983.  

To the extent that the veteran is asserting that he had 
elevated blood pressure readings or hypertension during 
service or within the one-year presumptive period after his 
separation from active service, it is now well established 
that an opinion of a person without medical training or 
experience on medical matters such as diagnosis and etiology 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The opinion of the veteran is 
entitled to no weight of probative value. 

Thus, after consideration of the evidence of record, the 
Board concludes that there is no indication of incurrence of 
any of the claimed diseases in service.  

Turning to the matter of in-service injury, the claimed 
injury is exposure to herbicides.  Because the veteran served 
in Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) has 
therefore been established on a presumptive basis.

With respect to element (3), medical nexus, the Board will 
first discuss the matter of presumptive service connection 
under 38 C.F.R. § 3.309(e).  The Board will then address the 
veteran's claim under Combee, supra (i.e., medical nexus 
opinion evidence).

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  In 
this case, the disabilities specified at 38 C.F.R. § 3.309(e) 
do not include the veteran's diagnosed hypertension, kidney 
disease including chronic renal failure and end-stage renal 
disease, and gout.  Therefore, the nexus presumption found in 
38 C.F.R. § 3.309(e) is not applicable as to these claims.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his hypertension, kidney disease, and 
gout under the regular criteria for service connection 
without regard for the Agent Orange presumptions.

In this case, there is no medical nexus evidence which serves 
to link the veteran's hypertension, kidney disease, or gout 
to his military service, to include the presumed herbicide 
exposure.  No clinician has attributed the veteran's 
conditions to herbicide exposure.  

Crucially, the July 2005 medical opinion from a VA physician, 
which was generated in response to the Board's June 2005 
remand and which is the only medical opinion of record, 
indicates that it was unlikely that the veteran's 
hypertension, kidney disease including end-stage renal 
disease requiring hemodialysis, and gout were secondary to 
military service.  The reviewing physician indicated that the 
veteran's hypertension, kidney disease, and gout had their 
onset well after he was discharged from military service.  
The physician further indicated that hypertension, renal 
disease, and gout have not been shown to be secondary to 
herbicide exposure.  The physician added that the veteran's 
kidney disease was secondary to severe difficulty in 
controlling hypertension, that his gout was secondary to 
other chronic diseases, and that his gout was most likely 
secondary to decreased renal clearance of uric acid.

The only evidence which serves to connect the veteran's 
hypertension, kidney disease, and gout to his military 
service emanates from the veteran himself.  
The veteran has speculated that these conditions are due to 
exposure to herbicides in service.  As noted above, it is now 
well settled that laypersons without medical training, such 
as the veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159.  The veteran's 
opinions on medical matters such as nexus are accordingly 
lacking in probative value.

The Board adds that the veteran has been accorded ample 
opportunity to obtain and submit medical nexus evidence in 
support of his claims; he has not done so.  
See 38 C.F.R. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

Accordingly, as explained in greater detail above, Hickson 
element (3) is not met, and the veteran's claims fail on that 
basis.

As an additional matter, it appears that the veteran is also 
contending that the renal disease and gout are secondary to 
hypertension.  See 38 C.F.R. § 3.310 (2005).  As noted above, 
this appears to be the opinion of the VA examiner.  However, 
it is clear that in the absence of service connection for 
hypertension, service connection for the other disabilities 
may not be granted on a secondary basis.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998). 

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for hypertension, a kidney disability, and gout.  
The claims are therefore denied.


ORDER

Service connection for hypertension is denied.

Service connection for a kidney disability is denied

Service connection for gout is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


